Conviction for possessing marijuana; punishment, two years in the penitentiary.
The record is before us without any statement of facts. Appellant moved to quash the indictment. There was an exception to the court's charge for failure to charge on the law of circumstantial evidence, which we can not appraise because of the absence of a statement of facts.
The Legislature of this state in 1930 enacted what is now article 725a of Vernon's Annotated P. C., wherein the possession of any narcotic drug is penalized. In section one of said act the expression "narcotic drug" is defined as meaning and including, among other things, "Marijuana." We think an indictment sufficient which charges, as in this case, that the accused possessed marijuana, and that there need be no allegation *Page 70 
where a specific drug is named, the possession of which is forbidden by statute, that same was a narcotic drug.
Finding no error in the record, the judgment will be affirmed.
Affirmed.